MEMORANDUM OPINION
NEESE, District Judge.
The plaintiff Bailey M. Shore moved the Court for a temporary restraining order to restrain the defendants William W. Ferry and the Mason and Dixon Lines, Inc. from prosecuting their actions against him in the Circuit Court of Hawkins County, Tennessee. Rule 65(b), Federal Rules of Civil Procedure. There is no merit to such application.
Such defendants brought civil actions against the plaintiff for damages for personal and property injuries in such state court* The plaintiff claims that he is entitled to the declaration of this Court that the exclusive remedy of such defendants is against the United States in this Court under the Federal Tort Claims Act. See 28 U.S.C. § 2679.
“ * * A court'of the United States may not grant an injunction to stay proceedings in a State court except as expressly authorized by Act of Congress, or where necessary in aid of its jurisdiction, or to protect or effectuate its judgments.” 28 U.S.C. § 2283. This creates a national policy forbidding federal courts to stay or enjoin pending state court proceedings except under special circumstances, Younger v. Harris (1971), 401 U.S. 37, 41, 91 S.Ct. 746, 749, 27 L.Ed.2d 669, 674 [1], which do not appear to be present here. A rule of comity is not created thereby, but an absolute ban against any injunction against state court proceedings otherwise proper under general equitable principles where such is not based upon one of the specific statutory exceptions. Atlantic Coast Line R. Co. v. Engineers (1970), 398 U.S. 281, 286-287, 90 S.Ct. 1739, 1742-1743, 26 L.Ed.2d 234, 240-241 [5] (per Mr. Justice Black).
For such reason, the plaintiff’s application for injunctive relief hereby is denied without prejudice to his applying to the Chancery Court of Hawkins County, Tennessee, for such relief.

 Copies of those respective complaints were not exhibited with the complaint herein, as indicated therein.